                 Case 2:20-cr-00052-JAM Document 17 Filed 10/02/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00052-JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   RODRIGO ELIZALDE CAMACHO,                           DATE: October 6, 2020
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      On July 14, 2020, counsel appeared for a status conference. Defendant did not appear

21 and the court issued a bench warrant for Defendant to appear before the duty magistrate judge upon

22 arrest. The Court set a further status conference for October 6, 2020, and excluded time under Local

23 Code M, due to the unavailability of the Defendant. See ECF No. 14.

24          2.      Since then, the United States has learned that Defendant has been in custody in Mexico

25 since late July, 2020, on charges related to a homicide.

26          3.      By this stipulation, the parties now move to continue the status conference until April 27,

27 2021, and to exclude time between October 6, 2020, and April 27, 2021, under 18 U.S.C.

28 § 3161(h)(3)(A) & (B) [Local Code M].

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00052-JAM Document 17 Filed 10/02/20 Page 2 of 2


 1          4.      The parties agree and stipulate, and request that the Court find the following:

 2                  a)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 3          et seq., within which trial must commence, the time period of October 6, 2020 to April 27, 2021,

 4          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(3)(A) & (B) [Local Code M],

 5          due to the unavailability of the Defendant.

 6          5.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 7 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 8 must commence.

 9          IT IS SO STIPULATED.

10
     Dated: October 1, 2020                                   MCGREGOR W. SCOTT
11                                                            United States Attorney
12
                                                              /s/ DAVID W. SPENCER
13                                                            DAVID W. SPENCER
                                                              Assistant United States Attorney
14

15
     Dated: October 1, 2020                                   /s/ Lexi Negin
16                                                            Lexi Negin
17                                                            Counsel for Defendant
                                                              RODRIGO ELIZALDE
18                                                            CAMACHO

19                                          FINDINGS AND ORDER

20          IT IS SO FOUND AND ORDERED this 1st day of October, 2020

21
                                                       /s/ John A. Mendez
22                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
